


Exhibit 10.6

JOINT VENTURE AGREEMENT

 

This Joint Venture Agreement (this “Agreement”) is entered into as of June 1,
2006, between StarMed Group, Inc., a Nevada corporation (“StarMed”), and All
Back and Joint Care Medical Group, a California professional corporation
(“Medical Group”), for the purpose of carrying on a joint venture.

 

1.

Purpose of Joint Venture

 

The purpose of the joint venture (the “Joint Venture”) shall be to operate a
hyperbaric chamber at 11600 Wilshire Boulevard, Suite 412, Los Angeles, CA 90025
(the “Facility”).

 

2.

Contributions of the Parties

 

(a)          StarMed shall be responsible for providing one hyperbaric chamber
(the “Equipment”) for use at the Facility and the maintenance of the Equipment.

 

(b)          Medical Group shall be responsible for providing a room at the
Facility to place and operate the Equipment. Medical Group shall also provide
the medical doctor and other healthcare personnel to supervise the use of, and
to operate, the Equipment.

 

3.

Ownership of Joint Venture Property

 

StarMed shall maintain title to and ownership of the Equipment during and after
the term of the Joint Venture. Medical Group shall maintain ownership of the
lease on the Facility, including the room where the Equipment is placed.

 

4.

Term

 

The term of the Joint Venture will commence on June 1, 2006 and shall expire on
May 31, 2011. The Joint Venture shall be renewed automatically for additional
one-year periods at the end of the initial term or a renewal term, as the case
may be, unless either party provides written notice to the other party at least
90 days prior to the expiration of a term of its intent not to renew the Joint
Venture.

 

5.

Distributions

 

Gross revenues from the Joint Venture shall be distributed 50% to StarMed and
50% to Medical Group. Each party shall be responsible for its own costs: StarMed
shall be responsible for its costs relating to the Equipment, and Medical Group
shall be responsible for its costs relating to the Facility and the use of a
medical doctor and other healthcare personnel. All other costs and expenses
specifically relating to the Joint Venture, such as the cost of legal and
accounting services, shall be shared equally between StarMed and Medical Group.


1

--------------------------------------------------------------------------------




6.

Management Structure

 

The business and affairs of the Joint Venture shall be managed by a committee
(the “Management Committee”) consisting of two people, one designated by StarMed
and one designated by Medical Group. Each individual named to the Management
Committee will serve as a member of the Management Committee until his or her
death, withdrawal or removal from the Management Committee by the party who
appointed the member. All actions taken by the Management Committee shall be by
the unanimous vote of its members.

 

Notwithstanding the foregoing, Medical Group shall have the exclusive authority
and control over the professional aspects of the Joint Venture to the extent the
same constitute or directly affect the practice of medicine, including but not
limited to all evaluations, diagnoses, treatment and ethical determinations that
are required by applicable law to be decided by a physician.

 

7.

Confidentiality

 

For the purpose of this Agreement, “Proprietary Information” shall include all
information designated by any joint venturer in writing as confidential or
proprietary, or which reasonably would be considered proprietary or confidential
to the business contemplated by this Agreement, including but not limited to
suppliers, marketing and technical plans, plans for products and ideas and
proprietary techniques and other trade secrets. Notwithstanding the foregoing,
“Proprietary Information” shall not include information which (i) is publicly
known at the time of its disclosure, (ii) is lawfully received from a third
party who is not subject to any confidentiality agreement, or (iii) is published
or otherwise made known to the public by a person other than a party to this
Agreement.

 

No joint venturer shall disclose any Proprietary Information to any third
parties and will not use any Proprietary Information in that joint venturer’s
business or any affiliated business without the prior written consent of all
other joint venturers, and then only to the extent specified in that consent.
Consent may be granted or withheld at the sole discretion of any joint venturer.
Each joint venturer shall take all steps necessary or appropriate to maintain
the strict confidentiality of the Proprietary Information and to assure
compliance with this Agreement.

 

8.

Termination

 

This Agreement may be terminated:

 

(a)          by one party upon a material breach of this Agreement by the other
party, which breach is not cured within 30 days after written notice of the
breach is delivered to the breaching party;


2

--------------------------------------------------------------------------------




(b)          by either party upon the occurrence of any act or event which makes
the continuation of the business of the Joint Venture impossible or
impracticable;

 

(c)          by either party upon the bankruptcy or insolvency of any of the
parties; or

 

(d)          by StarMed upon a change of control of Medical Group, or the
suspension, revocation, restriction, termination or non-renewal of Medical
Group’s medical license or DEA registration.

 

9.

Arbitration

 

All disputes, claims or controversies arising in connection with, relating to,
or arising out of this Agreement, shall be settled by arbitration in accordance
with the arbitration rules and procedures of JAMS, to the extent such rules and
procedures are not inconsistent with the provisions set forth in this Agreement,
and judgment on the award rendered may be entered in any court having
jurisdiction thereof. Such arbitration shall be held in Los Angeles County,
California. The prevailing party shall be allowed such costs and reasonable
attorneys’ fees as the court may allow.

 

10.

Notices

 

All notices or demands shall be in writing and shall be given personally, by
electronic facsimile, or by certified mail. Notice shall be deemed conclusively
made at the time of notice if given personally or by electronic facsimile or, if
by certified mail, three (3) days after deposit thereof in the United States
mail, properly addressed and postage pre-paid to the following addresses:

 

Medical Group:

 

All Back and Joint Care Medical Group

11600 Wilshire Blvd., Suite 412

Los Angeles, California 90025

Attention: Michael Scheps, D.C., President

 

StarMed:

 

StarMed Group, Inc.

2029 Century Park East, Suite 1112

Los Angeles, California 90067

Herman H. Rappaport, President

 

11.

Governing Law

 

This Agreement shall be construed and enforced in all respects according to the
laws of the State of California.


3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

STARMED GROUP, INC.

 

 

 

By:

/s/ Herman Rappaport

 

Herman Rappaport

 

 

President

 

 

 

ALL BACK AND JOINT CARE

MEDICAL GROUP

 

 

 

By:

/s/ Michael Scheps

 

 

Michael Scheps, D.C.

 

President

 


4

--------------------------------------------------------------------------------